Fourth Court of Appeals
                                San Antonio, Texas
                                     September 2, 2021

                                   No. 04-21-00238-CV

                              CC&T ENTERPRISES, LLC,
                                     Appellant

                                             v.

                      THE TEXAS 1031 EXCHANGE COMPANY,
                                    Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-484
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER
      The trial court clerk’s request for an extension of time to file the clerk’s record is
GRANTED. The clerk’s record is due on or before September 9, 2021.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court